UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 000-29637 SELECTICA, INC. (Exact Name of Registrant as Specified in Its Charter) DELAWARE 77-0432030 (State of Incorporation) (IRS Employer Identification No.) 2121 South El Camino Real, 10th Floor, San Mateo, CA94403 (Address of Principal Executive Offices) (650) 532-1500 (Registrant’s Telephone Number, Including Area Code) Indicate by a check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and (2)has been subject to such filing requirements for the past 90 days.YESxNO¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-acceleratedfiler ¨(Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act.YES¨NOx The number of shares outstanding of the registrant’s common stock, par value $0.002 per share, as of November5, 2012, was 2,821,079. FORM 10-Q SELECTICA, INC. INDEX PART I FINANCIAL INFORMATION 4 ITEM 1: Financial Statements 4 Condensed Consolidated Balance Sheets as of September 30, 2012 and March 31, 2012 4 Condensed Consolidated Statements of Operations for the three and six months ended September 30, 2012 and 2011 5 Condensed Consolidated Statements of Cash Flows for the six months ended September 30, 2012 and 2011 6 Notes to Condensed Consolidated Financial Statements 7 ITEM 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 ITEM 3: Quantitative and Qualitative Disclosures about Market Risk 21 ITEM 4: Controls and Procedures 21 PART II OTHER INFORMATION 22 ITEM 1: Legal Proceedings 22 ITEM 1A: Risk Factors 22 ITEM 2: Unregistered Sales of Equity Securities and Use of Proceeds 22 ITEM 3: Defaults Upon Senior Securities 22 ITEM 4: Mine Safety Disclosures 22 ITEM 5: Other Information 22 ITEM 6: Exhibits 22 Signatures 24 Cautionary Statement Pursuant to Safe Harbor Provision of the Private Securities Litigation Reform Act of 1995 The words “Selectica”, “we”, “our”, “ours”, “us”, and the “Company” refer to Selectica, Inc. In addition to historical information, this quarterly report on Form 10-Q contains forward-looking statements that involve risks and uncertainties that could cause actual results to differ materially from those projected. Factors that might cause or contribute to such differences include, but are not limited to, those discussed in the section entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Risk Factors” in Item1A to Part 1 to the Company’s Annual Report on Form 10-K for the fiscal year ended March31, 2012.You should carefully review the risks described in other documents the Company files from time to time with the Securities and Exchange Commission. Readers are cautioned not to place undue reliance on the forward-looking statements, including statements regarding the Company’s expectations, beliefs, intentions or strategies regarding the future, which speak only as of the date of this quarterly report on Form 10-Q.The Company undertakes no obligation to release publicly any updates to the forward-looking statements included herein after the date of this document. PART I: FINANCIAL INFORMATION ITEM 1: FINANCIAL STATEMENTS SELECTICA, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (IN THOUSANDS) (UNAUDITED) September 30, March 31, Assets Current assets: Cash and cash equivalents $ $ Short-term investments — Accounts receivable, net of allowance for doubtful accounts of $75 and $50 as of September 30, 2012 and March 31, 2012, respectively Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets 39 39 Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Credit facility (see Note 8) Accounts payable Accrued payroll and related liabilities Other accrued liabilities 87 88 Deferred revenues Total current liabilities Long-term deferred revenues Other long-term liabilities 33 41 Total liabilities Stockholders’ equity: Common stock 4 4 Additional paid-in capital Treasury stock ) ) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 SELECTICA, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (IN THOUSANDS, EXCEPT PER SHARE AMOUNTS) (UNAUDITED) Three Months Ended September 30, Six Months Ended September 30, Revenues: Recurring revenues $ Non-recurring revenues Total revenues Cost of revenues: Cost of recurring revenues Cost of non-recurring revenues Total cost of revenues Gross profit: Recurring gross profit Non-recurring gross profit 92 Total gross profit Operating expenses: Research and development Sales and marketing General and administrative Fees related to Comprehensive Settlement Agreement (see Note 7) Total operating expenses Loss from operations ) Loss on early extinguishment of note payable (see Note 7) — — Interest and other income (expense), net (5 ) Net loss $ ) $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) $ ) $ ) Weighted-average shares of common stock used in computing basic and diluted net loss per share The accompanying notes are an integral part of these condensed consolidated financial statements. 5 SELECTICA, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (IN THOUSANDS) (UNAUDITED) Six Months Ended September 30, Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Loss on disposition of property and equipment — 1 Stock-based compensation Changes in assets and liabilities: Accounts receivable, net ) Prepaid expenses and other current assets 19 50 Other assets — ) Accounts payable ) Accrued payroll and related liabilities ) Other accrued liabilities and other long-term liabilities (9 ) ) Deferred revenues ) ) Net cash used in operating activities ) ) Investing activities Proceeds from maturities of short-term investments — Purchase of short-term investments — ) Purchase of property and equipment ) ) Net cash provided by (used in) investing activities 92 ) Financing activities Payments on note payable to Versata — ) Purchase of treasury shares — ) Borrowings under credit facility — Repurchases of common stock, net of issuance ) (7 ) Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 SELECTICA, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Basis of Presentation The condensed consolidated balance sheet as of September 30, 2012, the condensed consolidated statements of operations for the three and six months ended September 30, 2012 and 2011, and the condensed consolidated statements of cash flows for the six months ended September 30, 2012 and 2011 have been prepared by the Company and are unaudited.In the opinion of management, all necessary adjustments (which include normal recurring adjustments) have been made to present fairly the financial position at September 30, 2012, and the results of operations and cash flows for the three and six months ended September 30, 2012 and 2011, respectively.Interim results are not necessarily indicative of the results for a full fiscal year. The condensed consolidated balance sheet as of March31, 2012 has been derived from the audited consolidated financial statements at that date. Certain information and footnote disclosures normally included in consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted. These condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes included in the Company’s Annual Report on Form 10-K for the year ended March31, 2012. The preparation of financial statements in accordance with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the amounts reported in the Company’s condensed consolidated financial statements and accompanying notes.Actual results could differ materially from those estimates. 2. Summary of Significant Accounting Policies There have been no material changes to any of the Company’s significant accounting policies and estimates as disclosed in the Company’s Annual Report on Form 10-K for the year ended March31, 2012. Reclassifications Certain prior period balances within therecurring and non-recurring revenue and cost of recurring revenue andcost of non-recurring revenuehave been reclassified to conform to the current year’s presentation, none of which had an impact on the Company’s condensed consolidated financial statements. Customer Concentrations A limited number of customers have historically accounted for a substantial portion of the Company’s revenues. Customers who accounted for at least 10% of total revenues were as follows: Three Months Ended September 30, Six Months Ended September 30, Customer A 12 % 16 % 13 % 16 % Customer B * 11 % * 10 % Customer C * 10 % * * Customer D 10 % * Less than 10% of total revenues. Customers who accounted for at least 10% of gross accounts receivable were as follows: September 30, March 31, Customer D 22 % * Customer E * 22 % Customer F * 11 % Customer G 13 % * *Less than 10% of total accounts receivable. 7 SELECTICA, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS—(Continued) (UNAUDITED) Fair Value Measurements The following table summarizes the Company’s financial assets measured at fair value on a recurring basis as of September 30, 2012 (in thousands): Description Balance as of September 30, 2012 Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Cash equivalents: Money market fund $ 4 $ 4 $ — The following table summarizes the Company’s financial assets measured at fair value on a recurring basis as of March 31, 2012 (in thousands): Description Balance as of March 31, 2012 Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Cash equivalents: Money market fund $ 4 $ 4 $ — Short-term investments: Certificates of deposit — Total $ $ 4 $ The Company’s financial assets and liabilities are valued using market prices on both active markets (Level 1) and less active markets (Level 2). Level 1 instrument valuations are obtained from real-time quotes for transactions in active exchange markets involving identical assets. Level 2 instrument valuations are obtained from readily-available pricing sources for comparable instruments. As of September 30, 2012 and March 31, 2012, the Company did not have any assets or liabilities without observable market values that would require a high level of judgment to determine fair value (Level 3). Segment Information The Company operates as one business segment and therefore segment information is not presented. International revenues are attributable to countries based on the location of the customers. For the three and six months ended September 30, 2012, international revenues were $0.5 million and $0.8 million, respectively.For the three and six months ended September 30, 2012, domestic revenues were $4.2 million and $8.0 million, respectively. For the three and six months ended September 30, 2011, international revenues were $0.2 million and $0.4 million, respectively. For the three and six months ended September 30, 2011, domestic revenues were $3.3 million and $6.9 million, respectively. 8 SELECTICA, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS—(Continued) (UNAUDITED) 3. Income Taxes At September30, 2012, the Company had approximately $2.0 million of unrecognized tax benefits. As these unrecognized tax benefits relate to deferred tax assets with a full valuation allowance, there will be no effect on the Company’s effective tax rate if these amounts are recognized. The Company’s Federal, state, and foreign tax returns may be subject to examination by the tax authorities from fiscal years 1998 to 2012 due to net operating losses and tax carryforwards unutilized from such years. 9 SELECTICA, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS—(Continued) (UNAUDITED) 4. Stock-Based Compensation Equity Incentive Program The Company’s equity incentive program is a broad-based, retention program comprised of stock options, restricted stock units and an employee stock purchase plan designed to align stockholder and employee interests. For a description of the Company’s equity plans, see the notes to consolidated financial statements contained in the Company’s Annual Report on Form 10-K for the year ended March31, 2012. During the three months ended September 30, 2012 and 2011, there were 115,500 and 183,150 restricted stock units granted, respectively. Valuation Assumptions The Company did not issue employee stock options during the three or six months ended September 30, 2012.For the three and six months ended September 30, 2011, the Company calculated the fair value of its employee stock options at the date of grant with the following weighted average assumptions: Three Months Ended September 30, Six Months Ended September 30, Risk-free interest rate N/A % N/A % Dividend yield N/A % N/A % Expected volatility N/A % N/A % Expected option life in years N/A N/A Weighted average fair value at grant date $ N/A $ $ N/A $ Forfeitures are estimated at the time of grant and revised if necessary in subsequent periods if actual forfeitures differ from those estimates.Based on the Company’s estimates of future forfeiture rates, the Company has assumed an annualized forfeiture rate of 23.91% for its options. The following table summarizes activity under the equity incentive plans for the indicated periods: Options and Restricted Stock Units Outstanding Shares available for grant Number of shares Weighted-average exercise price (in thousands except for per share amount) Outstanding at June 30, 2012 $ Restricted stock units granted ) — Restricted stock units released — ) — Restricted stock units cancelled 2 (2 ) — Options cancelled 11 ) Outstanding at September 30, 2012 $ The weighted average term for exercisable options is 6.41 years. The intrinsic value is calculated as the difference between the market value as of September30, 2012 and the exercise price of the shares. The market value of the Company’s common stock as of September30, 2012 was $5.48 as reported by the NASDAQ Capital Market. The aggregate intrinsic value of stock options outstanding at September 30, 2012 and 2011 was $69,562 and $0, respectively. 10 The options outstanding and exercisable at September30, 2012 were in the following exercise price ranges: Options Outstanding Options Vested Range of Exercise Prices per share Number of Shares Weighted-Average Remaining Contractual Life (in years) Number of Shares Weighted-Average Exercise Price per share (in thousands except for per share amount) $3.70 — $5.20 73 29 $ $5.21 — $5.26 51 16 $5.27 — $5.93 50 31 $5.94 — $35.96 34 33 $35.97 — $42.40 1 1 $3.70 — $42.40 $ The effect of recording stock-based compensation expense for each of the periods presented was as follows (in thousands): Three Months Ended September 30, Six Months Ended September 30, Cost of revenues $ 22 $ 24 $ 57 $ 24 Research and development 27 34 75 67 Sales and marketing 53 50 84 General and administrative 51 71 Impact on net loss $ As of September 30, 2012, the unrecorded share-based compensation balance related to stock options outstanding excluding estimated forfeitures was $1.7 million and will be recognized over an estimated weighted average amortization period of 2.3 years.The amortization period is based on the expected remaining vesting term of the options. 11 SELECTICA, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS—(Continued) (UNAUDITED) 1999 Employee Stock Purchase Plan (“ESPP”) The price paid for the Company’s common stock purchased under the ESPP is equal to 85% of the lower of the fair market value of the Company’s common stock at the beginning of each offering period or at the end of each offering period. The compensation expense in connection with the ESPP for the three months ended September 30, 2012 and 2011 was $0 and $1,445, respectively.During the three months ended September 30, 2012 and 2011, there were 0 and 1,000 shares issued under the ESPP, respectively. The Company did not have ESPP expense during the three and six months ended September 30, 2012. For the three and six months ended September 30, 2011, the Company calculated the fair value of rights granted under its employee stock purchase plan at the date of grant using the following weighted average assumptions: Three Months Ended September 30, Six Months Ended September 30, Risk-free interest rate N/A % N/A % Dividend yield N/A % N/A % Expected volatility N/A % N/A % Expected life in years N/A N/A Weighted average fair value at grant date $ N/A $ $ N/A $ 12 SELECTICA, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS—(Continued) (UNAUDITED) 5. Computation of Basic and Diluted Net Loss per Share Basic and diluted net loss per share has been computed using the weighted-average number of shares of common stock outstanding during the period. The Company excludes potentially dilutive securities from its diluted net loss per share computation when their effect would be antidilutive to net loss per share amounts. The following common stock equivalents were excluded from the net loss per share computation: Three Months Ended September 30, Six Months Ended September 30, (In thousands) (In thousands) Options excluded due to the exercise price exceeding the average fair market value of the Company’s common stock during the period Options excluded for which the exercise price was at or less than the average fair market value of the Company’s common stock during the period and unvested restricted stock unitsbut were excluded as inclusion would decrease the Company’s net loss per share 21 34 11 Total common stock equivalents excluded from diluted net loss per common share 13 SELECTICA, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS—(Continued) (UNAUDITED) 6. Litigation and Contingencies From time to time the Company is subject to certain routine legal proceedings, as well as demands, claims and threatened litigation, that arise in the normal course of its business. The Company believes that the ultimate amount of liability, if any, for any pending claims of any type(either alone or combined) will not materially affect its financial position, results of operations or liquidity. 14 SELECTICA, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS—(Continued) (UNAUDITED) 7. Versata Note Payable Pursuant to a Comprehensive Settlement Agreement between the Company and Versata (“Settlement Agreement”), during fiscal 2012, the Company paid to Versata the following: (i) $4.5 million for the repayment of all outstanding amounts payable under the 2007 Settlement Agreement, (ii) $472,000 for the repurchase of the Company common stock held by Versata and (iii) $500,000 for the consulting services to be provided by Versata’s affiliated entity, with an additional $500,000 of consulting services to be provided, during the three months ended September 30, 2012. During the three months ended September 30, 2012, the Company recorded a $500,000 charge for additional consulting services paid as required by the Settlement Agreement. During the twelve months ended March 31, 2012, the Company recorded a $470,000 charge on the early extinguishment of the note payable, as well as $500,000 relating to the consulting services as part of the Settlement Agreement. 8. Credit Facility On September 29, 2011, the Company entered into a Business Financing Agreement (the “Credit Facility”) with Bridge Bank, National Association.The Credit Facility provides a revolving receivables financing facility in an amount up to $2.0 million (the “Receivables Financing Facility”) and a revolving cash secured financing facility in an amount up to $4.0 million (the “Working Capital Facility”), for an aggregate revolving credit facility of up to $6.0 million. The Receivables Financing Facility may be drawn in amounts up to $2.0 million in the aggregate, subject to a minimum borrowing base requirement equal to 80% of the Company’s eligible accounts receivable as determined under the 2011 Credit Facility.The Working Capital Facility may be drawn in such amounts as requested by the Company, not to exceed $4.0 million in the aggregate.During the three months ended September 30, 2012, the Credit Facility was modified and now terminates on December 20, 2012. All amounts borrowed under the Credit Facility are secured by a general security interest on the assets of the Company and are subject to a 1.75 Current Ratio of (i)cash and cash equivalents plus all eligible receivables in relation to (ii)the Company’s current liabilities excluding current deferred revenue. Except as otherwise set forth in the Credit Facility, borrowings made under the Receivables Financing Facility will bear interest at a rate equal to the prime rate or 3.25%, whichever is greater, plus 0.25%, and borrowings made under the Working Capital Facility will bear interest at a rate equal to the financial institution’s certificate of deposit 30-day rate plus 200 basis points, with the total minimum monthly interest to be charged being $2,000. As of September 30, 2012, the Company owed $6.0 million under the Credit Facility, and no amounts were available for future borrowings. 9. Recent Accounting Pronouncements The Company did not adopt any new accounting pronouncements during the quarter ended September 30, 2012. 15 ITEM2: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS In addition to historical information, this quarterly report contains forward-looking statements that involve risks and uncertainties that could cause actual results to differ materially from those projected. Factors that might cause or contribute to such differences include, but are not limited to, those discussed in the section entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations” as well as in the “Risk Factors” in Item1A to Part 1 to the Company’s Annual Report on Form 10-K for the fiscal year ended March31, 2012 (the “Form 10-K”). They include the following: the level of demand for Selectica’s products and services; the intensity of competition; Selectica’s ability to effectively manage product transitions and to continue to expand and improve internal infrastructure; the impact of current economic conditions on our customers and our business; and our reliance on a relatively small number of customers for a substantial portion of our revenue. For a more detailed discussion of the risks relating to our business, readers should refer to 1A to Part 1 in the Form 10-K entitled “Risk Factors.” Readers are cautioned not to place undue reliance on the forward-looking statements, including statements regarding our expectations, beliefs, intentions or strategies regarding the future, which speak only as of the date of this quarterly report. We assume no obligation to update these forward-looking statements. Overview We provide cloud-based software solutions that help growing companies to close deals faster, more profitably, and with lower risk. Selectica Contract Lifecycle Management (CLM)combines a single, company-wide contract repository with a flexible workflow engine capable of supporting each organization’s unique contract management processes. Our cloud-based solution streamlines contract processes, from request, authoring, negotiation, and approval through ongoing obligations management, analysis, reporting, and renewals.It helps companies take control of their contract management processes by converting from paper-based to electronic repositories and by unlocking multiple layers of critical business data, making it available for the evaluation of risk, the exposure of lost revenue, the evaluation of supplier performance, and other purposes.The solution helps to improve the customer buying experience for sales organizations, improve the control of risk and decrease time spent drafting, monitoring and managing contracts, and gain access to previously hidden discounts through the exposure and elimination of unfavorable agreements for procurement and sourcing organizations. Selectica Guided Selling (GS)streamlines the management and dissemination of complex product informationenabling companies to streamline the opportunity-to-order process for manufacturers, service providers, and financial services companies. Our Guided Selling solution can be seamlessly integrated with leading CRM systems, as well as ERP systems like Oracle and SAP, to ensure that the latest product, customer, and pricing data is always being used.This helps to simplify and automate the configuration, pricing, and quoting of complex products and services.By empowering customers, product management, marketing, sales leadership, sales operations, salespeople, and channel partners to generate error-free sales proposals for their unique requirements, we believe our cloud-based solution helps companies to close sales faster, accelerate revenue generation and enhance customer relationships. Quarterly Financial Overview For the three months ended September 30, 2012, our total revenues increased by 34%, or $1.2 million, to $4.7 million compared with total revenues of $3.5 million for the three months ended September 30, 2011.Recurring revenues, comprised of subscription license sales, maintenance revenues from previously sold perpetual licenses, and hosting revenues, totaled $3.0 million, or 64% of total revenues, representing an increase of $0.8 million, or 37%, over the three months ended September 30, 2011.Non-recurring revenues, comprised of perpetual license sales and revenues from professional services for system implementations, enhancements, and training, totaled $1.7 million, or 36% of total revenues, representing an increase of $0.3 million, or 24%, over the three months ended September 30, 2011.The increase in recurring revenues year over year resulted primarily from new subscription license customers reflecting the shift in business focus and strategy to emphasize our cloud-based solutions.The increase in non-recurring revenues year over year resulted primarily from a higher level of consulting services delivered to our customers. During the quarter ended September 30, 2012, our net loss totaled approximately $0.9 million, representing a decrease of $1.2 million, or 57%, over the three months ended September 30, 2011.The improvement was primarily due to higher total revenues year over year. Shift in Business Model In response to market demand, beginning in 2012, we have shifted our primary business focus from the sale of perpetual licenses to subscription license arrangements for our cloud-based solutions.Our business and revenue model is now focused on recurring revenues.This shift could adversely affect our short-term financial results and cash flows since the financial terms of the subscription arrangements typically require smaller periodic payments over the term of the arrangement versus the larger, initial payments we have historically received under the perpetual license arrangements. However, we believe that the subscription licensing arrangements will help to increase our ability to attract new customers and improve the predictability of our revenues and cash flows by reducing our dependency on the larger, perpetual licensing arrangements.Despite the shift in our business model to focus more on subscription licensing arrangements, which has had the corresponding effect of increasing our recurring revenue, our customers have varied preferences for how they want to deploy our solutions.As such, we will continue to offer and support the traditional software license model that some of our customers still prefer. 16 Critical Accounting Policies and Estimates There have been no material changes to any of our critical accounting policies and estimates as disclosed in our Annual Report on Form 10-K for the year ended March31, 2012. Factors Affecting Operating Results A small number of customers continue to account for a significant portion of our total revenues. We expect that our revenues will continue to depend upon a limited number of customers. If we were to lose a large customer, it would have a significant impact upon future revenues. Customers who accounted for at least 10% of total revenues were as follows: Three Months Ended September 30, Six Months Ended September 30, Customer A 12 % 16 % 13 % 16 % Customer B * 11 % * 10 % Customer C * 10 % * * Customer D 10 % * Less than 10% of total revenues. We have incurred significant losses since inception and, as of September 30, 2012, we had an accumulated deficit of approximately $263 million. We believe our success depends on the growth of our customer base as well as market growth for our CLM and GS solutions. Results of Operations: Revenues Three Months Ended September 30, Six Months Ended September 30, Change Change (in thousands, except percentages) LiRecurring revenues $ Percentage of total revenues 64 % 61 % 37 % 63 % 60 % 29 % Non-recurring revenues $ Percentage of total revenues 36 % 39 % 24 % 37 % 40 % 10 % Total revenues $ Recurring revenues.Recurring revenues consist of subscription license sales, maintenance revenues from previously sold perpetual licenses, and hosting revenues.Our recurring revenues during the three and six months ended September 30, 2012 increased by $0.8million and $1.3 million, respectively.Subscription revenue growth continued to drive the growth in recurring revenues as well as the growth in total revenues for the three and six months ended September30, 2012. Subscription revenues grew to $1.0 million for the quarter ended September30, 2012, compared to $0.5 million for the quarter ended September 30, 2011, representing a 114% increase year over year.Subscription revenues for the six months ended September 30, 2012 increased $0.9 million, or 98%, to $1.8 million, compared to the six months ended September30, 2011.Maintenance revenues only grew $0.2 million and $0.4 million, respectively, during the three and six months ended September 30, 2012, compared to the three and six months ended September 30, 2011.In addition, hosting revenues were $0.1 million for both the three and six months ended September 30, 2012, and were flat compared to the same periods in the prior year.These results reflect the shift in business focus and strategy to emphasize our cloud-based solutions.Recurring revenues continue to account for over 60% of our total revenues and we expect this trend to continue going forward. Non-recurring revenues. Non-recurring revenues are comprised of perpetual license sales and revenues from professional services for system implementations, enhancements, and training. Non-recurring revenues during the three months ended September 30, 2012 increased by $0.3 million compared to the three months ended September 30, 2011. This increase was primarily due to a higher level of consulting services delivered to our customers. Non-recurring revenues during the six months ended September 30, 2012 increased by $0.3 million compared to the six months ended September 30, 2011. This increase was primarily due to two perpetual license deals executed during fiscal year 2013. Three Months Ended September 30, Six Months Ended September 30, License $
